Judgment, Supreme Court, New York County (Stephen Crane, J.), rendered January 31, 1989, convicting defendant, on his plea of guilty, of grand larceny in the third degree and sentencing defendant to an indeterminate term of incarceration of 2Va to 7 years, to run concurrently with a sentence of 1 to 3 years imposed on defendant’s conviction in Queens County, unanimously affirmed.
The court was not obliged to sentence defendant, who had breached the plea agreement by absconding and committing further crimes, to the originally promised sentence of probation. (People v Asencio, 143 AD2d 917, lv denied 73 NY2d 889.) Nor, under the circumstances presented, and in view of defendant’s prior criminal history, do we find the imposition of the *595maximum sentence to constitute an abuse of discretion. Concur—Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.